Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, 4-9, 11 and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoover (US 10823969 B1).
	Regarding claim 1, Hoover (Figs. 1-4) discloses a wearable display device, comprising: 
a display element (display 310); 
a first circuit board (display driver board 314); 
a second circuit board (signal processing board 308; col. 12, lines 38-43, col. 7, lines 14-18, and col. 11, lines 20-23); and 
(Figs. 1 and 3-4; housing of head-mounted display) configured to house the display element (display 310), the first circuit board (display driver board 314), and the second circuit board (signal processing board 308), wherein the second circuit board has a larger calorific value than the first circuit board (According to applicant’s specification, the first circuit board is a driving circuit board that drives the display element, and the second circuit board is a signal processing board that processes a signal including information from outside. Hoover discloses a signal processing board 308 that processes a signal including information from outside and a display driver board 314 that drives the display element 310, therefore, the signal processing board 308 has a larger calorific value than the display driver board 314), and is disposed at a further outer side (Figs. 1D and 3-4), which is an opposite side to a wearer, than the first circuit board in the outer packaging case (Figs. 1D and 3-4).

Regarding claim 2, Hoover (Figs. 1-4) discloses the wearable display device according to claim 1, wherein the second circuit board (signal processing board 308) is disposed at a further outer side than an outer end of the first circuit board (display driver board 314).

Regarding claim 4, Hoover (Figs. 1-4) discloses the wearable display device according to claim 1, wherein the outer packaging case includes a plurality of side surface portions (e.g., Figs. 3-4), and the first circuit board (display driver board 314) and the (signal processing board 308) are disposed adjacent to the different side surface portions (e.g., Figs. 3-4), respectively.

Regarding claim 5, Hoover (Figs. 1-4) discloses the wearable display device according to claim 1, wherein the first circuit board (display driver board 314) is a driving circuit board that drives the display element (display 310), and the second circuit board (signal processing board 308) is a signal processing board that processes a signal including information from outside (col. 12, lines 38-43, col. 7, lines 14-18, and col. 11, lines 20-23).

Regarding claim 6, Hoover (Figs. 1-4) discloses the wearable display device according to claim 1, further comprising a circuit board holder (e.g., Figs. 3-4) configured to hold a first circuit board (display driver board 314) and a second circuit board (signal processing board 308) in an outer packaging case (e.g., Figs. 3-4).

Regarding claim 7, Hoover (Figs. 1-4) discloses a wearable display device, comprising: 
a display element (display 310); 
a driving circuit board (display driver board 314) configured to drive the display element (display 310); 
a signal processing board (signal processing board 308) configured to process a signal including information from outside (col. 12, lines 38-43, col. 7, lines 14-18, and col. 11, lines 20-23); and 
(Figs. 1D and 3-4; housing of head-mounted display) configured to house the display element (display 310), the driving circuit board (display driver board 314), and the signal processing board (signal processing board 308), 
wherein the driving circuit board (display driver board 314) and the signal processing board (signal processing board 308) are disposed in a non-inner region (Figs. 1D and 3-4), which is positioned further toward a non-wearing side than an inner side (Figs. 1D and 3-4), which is a wearer side, in the outer packaging case (Figs. 1D and 3-4).

Regarding claim 8, Hoover (Figs. 1-4) discloses the wearable display device according to claim 7, wherein the signal processing board (signal processing board 308) is a main substrate controlling operation of the driving circuit board (display driver board 314) and having an interface function of communicating with an external device and performing signal conversion on a signal received from the external device (col. 12, lines 38-43, col. 7, lines 14-18, and col. 11, lines 20-23).

Regarding claim 9, Hoover (Figs. 1-4) discloses the wearable display device according to claim 7, wherein the signal processing board (Fig. 3; signal processing board 308) is disposed at a further outer side, which is at an opposite side to a wearer, than the driving circuit board (Fig. 3; display driver board 314) in the outer packaging case.

(Figs. 1-4) discloses the wearable display device according to claim 7, wherein the outer packaging case includes a plurality of side surface portions (e.g., Figs. 3-4), and the driving circuit board (display driver board 314) and the signal processing board (signal processing board 308) are disposed adjacent to the different side surface portions (e.g., Figs. 3-4), respectively.

Regarding claim 13, Hoover (Figs. 1-4) discloses the wearable display device according to claim 1, further comprising a heat dissipation sheet (heat dissipation sheet 304 and 326) configured to conduct heat from the display element to the outer packaging case (e.g., [0023], [0079], and [0090]), wherein the heat dissipation sheet extends outward through an opening provided in the outer packaging case (Figs. 3-4), the heat dissipation sheet being stuck at a side surface of the outer packaging case (Figs. 3-4).

Regarding claim 14, Hoover (Figs. 1-4) discloses the wearable display device according to claim 1, wherein the outer packaging case (Figs. 1 and 3-4; housing of head-mounted display) holds the display element (display 310), and a lens barrel (lens-frame 104 or 106; col. 6, line 64) that holds an optical element (lens 110or 112) for image formation (e.g., Fig. 1B and col. 7, lines 20-21).

Regarding claim 15, Hoover (Figs. 1-4) discloses the wearable display device according to claim 1, wherein the outer packaging case has a peripheral side surface formed by combining a first member having two side surface portions that are coupled to (Figs. 3-4) and a second member having two side surface portions that are coupled to mutually form an angle (Figs. 3-4).

Regarding claim 16, Hoover (Figs. 1-4) discloses the wearable display device according to claim 1, further comprising a heat insulating member (heat insulating member 322; col. 15, lines 55-61) disposed on a surface of a side surface portion at a wearer side of the outer packaging case (Figs. 3-4).

5.	Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oonishi (US 20200252602 A1).
	Regarding claim 7, Oonishi (e.g., Figs. 1 and 11) discloses a wearable display device, comprising: 
a display element (display 42); 
a driving circuit board (display driving circuit 44) configured to drive the display element (display 42); 
a signal processing board (control circuit 30) configured to process a signal including information from outside (e.g., Fig. 7; control circuit 30); and 
an outer packaging case (e.g., Figs. 1 and 11; housing of head-mounted display) configured to house the display element (display 42), the driving circuit board (display driving circuit 44), and the signal processing board (control circuit 30), 
wherein the driving circuit board (display driving circuit 44) and the signal processing board (control circuit 30) are disposed in a non-inner region (e.g., Figs. 1 and 11), which is positioned further toward a non-wearing side than an inner side (e.g., Figs. 1 and 11), which is a wearer side, in the outer packaging case (e.g., Figs. 1 and 11).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.	Claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20150378160 A1) in view of Toleno (US 20190377189 A1).
Regarding claim 1, Lee (e.g., Figs. 1-2) discloses a wearable display device, comprising: 
a display element (display element 251); 
a first circuit board (sound output circuit 252); 
a second circuit board (control circuit board 280); and 
an outer packaging case (e.g., Figs. 1-2; frame of head-mounted display) configured to house the display element (display element 251), the first circuit board (sound output circuit 252), and the second circuit board (control circuit board 280), wherein the second circuit board (control circuit board 280) is disposed at a further (Fig. 2), which is an opposite side to a wearer, than the first circuit board (sound output circuit 252) in the outer packaging case (Fig. 2).

Lee does not disclose wherein the second circuit board has a larger calorific value than the first circuit board. However, Toleno (e.g., Figs. 1-2) discloses a wearable display device similar to that disclosed by Lee, comprising: a display element (display element 118); a first circuit board (sound output circuit 111); a second circuit board (control circuit board 120); and wherein the second circuit board (control circuit board 120) has a larger calorific value ([0020]) than the first circuit board (sound output circuit 111). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Toleno to the wearable display device of Lee or incorporate the teaching from Lee to the wearable display device of Toleno. Since a larger amount of heat is generated in the main control circuit board, the arrangement of the main control circuit board on the outer side would allow to suppress the heat generation and improve user comfort when wearing the head-mounted display device.

8.	Claims 3 and 10 are rejected under 35 U.S.C. 103 as unpatentable over Hoover (US 10823969 B1) in view of Kamakura (US 20170235147 A1).
Regarding claim 3, Hoover (Figs. 1-4) discloses the wearable display device according to claim 1, but does not disclose wherein the second circuit board is disposed at a lower side than the first circuit board in the outer packaging case. However, Kamakura (Figs. 1-4) discloses the wearable display device, wherein the signal (e.g., Figs. 3-4 and 13; control circuit board 96) is disposed at a lower side than the driving circuit board (e.g., Figs. 3-4 and 13; display circuit board 92) in the outer packaging case (e.g., Figs. 3-4 and 13; packaging case). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kamakura to the wearable display device of Hoover. The combination/motivation would provide an alternative arrangement to integrate a signal processing board and a display driving circuit to a head-mounted display device.

Regarding claim 10, Hoover (Figs. 1-4) discloses the wearable display device according to claim 7, but does not disclose wherein the signal processing board is disposed at a lower side than the driving circuit board in the outer packaging case. However, Kamakura (Figs. 1-4) discloses the wearable display device, wherein the signal processing board (e.g., Figs. 3-4 and 13; control circuit board 96) is disposed at a lower side than the driving circuit board (e.g., Figs. 3-4 and 13; display circuit board 92) in the outer packaging case (e.g., Figs. 3-4 and 13; packaging case). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kamakura to the wearable display device of Hoover. The combination/motivation would provide an alternative arrangement to integrate a signal processing board and a display driving circuit to a head-mounted display device.


Regarding claim 12, Hoover (Figs. 1-4) discloses the wearable display device according to claim 1, but does not disclose wherein the outer packaging case is formed from a magnesium alloy or an aluminum alloy. However, Hirano (Figs. 1-48) discloses the wearable display device, wherein the outer packaging case is formed from a magnesium alloy or an aluminum alloy ([0421]; magnesium alloy or aluminum alloy). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Hirano to the wearable display device of Hoover. The combination/motivation would provide an rigid housing material with a low specific gravity and a high heat dissipation.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691